Name: Commission Regulation (EEC) No 3864/90 of 28 December 1990 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367/72 Official Journal of the European Communities 29. 12. 90 COMMISSION REGULATION (EEC) No 3864/90 of 28 December 1990 fixing the sluice-gate prices and levies for poultrymeat 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 January to 31 March 1991 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Articles 3 and 7 (1 ) thereof, Whereas, since a new sluice-gate price is to be fixed for certain product ; changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat ^), as last amended by Regulation (EEC) No 3986/87 (4) ; Whereas, by Council Regulations (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (*) and (EEC) 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or the overseas countries and territories (OCT) Q, special import arrangements were introduced involving a reduction to 50 % in levies within the frame ­ work of fixed amounts or annual quotas, in particular for certain poultry meat products ; Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 2826/90(0, last fixed for the period 1 October to 31 December 1990, they must be fixed anew for the period 1 January to 31 March 1991 ; whereas such prices and levies should in principle be calculated by reference to feed ­ grain prices for the period 1 July to 30 November 1990 ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % : Whereas Council Regulation (EEC) No 3833/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain agricultural products originating in developing countries (8) partially or totally suspends Common Tariff duties, in particular on certain poultry meat products ; Whereas the price of the quantity of feed grain required for the production of poultrymeat varies by more than Whereas the measures provided for in this Regulation arein accordance with the opinion of the Management Committee for Poultrymeat and Eggs, O OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 353, 17. 12. 1990, p. 23 0 OJ No L 282, 1 . 11 . 1975, p. 84. (4) OJ No L 376, 31 . 12. 1987, p. 7. (Ã  OJ No L 268 , 29. 9 . 1990, p. 69 . ( «) OJ No L 370, 31 . 12. 1990. O OJ No L 84, 30. 3 . 1990, p. 85. (8) OJ No L 370, 31 . 12. 1990 . Official Journal of the European Communities No L 367/7329 . 12. 90 HAS ADOPTED THIS REGULATION : 2. However, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1602 39 90, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 January 1991 . Article 1 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 367/74 Official Journal of the European Communities 29 . 12. 90 ANNEX to the Commission Regulation of 28 December 1990 fixing the sluice-gate prices and levies for poultrymeat (l) CN code Sluice-gate price Levy Conventional rate of duty l ECU/100 units ECU/100 units % 0105 11 00 22,27 6,44 0105 19 10 98,85 21,19  0105 19 90 22,27 6,44  ECU/100 kg ECU/100 kg 0105 91 00 77,15 26,26  0105 99 10 86,94 40,58  0105 99 20 112,76 40,61  0105 99 30 102,46 30,49  0105 99 50 118,55 42,36  020710 11 96,94 32,99  0207 10 15 110,22 37,52  0207 10 19 120,10 40,87  0207 10 31 146,37 43,55  0207 10 39 160,44 47,74  0207 10 51 102,28 47,74  0207 10 55 124,20 57,97  0207 10 59 138,00 64,41 0  0207 10 71 161,08 58,01  0207 10 79 151,93 61,73 0  0207 10 90 169,35 60,52  0207 21 10 110,22 37,52  0207 21 90 120,10 40,87  0207 22 10 146,37 43,55  0207 22 90 160,44 47,74  0207 23 11 124,20 57,97  0207 23 19 138,00 64,41 0  0207 23 51 161,08 58,01  0207 23 59 151,93 61,73 0  0207 23 90 169,35 60,52  0207 31 00 1 610,80 580,10 3 0 0207 39 11 282,64 109,20  0207 39 13 132,11 44,96  0207 39 15 91,27 33,97  0207 39 17 63,18 23,52  0207 39 21 181,86 61,91  0207 39 23 170,84 58,16  0207 39 25 280,82 104,52  0207 39 27 63,18 23,52  0207 39 31 307,38 91,46  No L 367/7529 . 12. 90 Official Journal of the European Communities CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 39 33 176,48 52,51  0207 39 35 91,27 33,97  0207 39 37 63,18 23,52  0207 39 41 234,19 69,68  0207 39 43 109,78 32,66  0207 39 45 197,60 58,79 .  0207 39 47 280,82 104,52  0207 39 51 63,18 23,52  0207 39 53 319,05 129,63 0  0207 39 55 282,64 109,20  0207 39 57 151,80 70,85  0207 39 61 - 167,12 67,90 0  0207 39 63 186,29 66,57  0207 39 65 91,27 33,97 0  0207 39 67 63,18 23,52 0  0207 39 71 227,90 92,60 (2)  0207 39 73 181,86 61,91 _ 0207 39 75 220,30 89,51 O  0207 39 77 170,84 58,16  0207 39 81 193,30 83,79 (2)  0207 39 83 280,82 104,52  0207 39 85 63,18 23,52  0207 39 90 161,47 60,10 10 0207 41 10 282,64 109,20  0207 41 11 132,11 44,96 _ 0207 41 21 91,27 33,97  0207 41 31 63,18 23,52  0207 41 41 181,86 61,91 ,  0207 41 51 170,84 58,16   0207 41 71 280,82 104,52  0207 41 90 63,18 23,52  0207 42 10 307,38 91,46  0207 4211 176,48 52,51  0207 42 21 91,27 33,97  0207 42 31 63,18 23,52  0207 42 41 234,19 69,68  0207 42 51 109,78 32,66  0207 42 59 197,60 58,79  0207 42 71 280,82 104,52  0207 42 90 63,18 23,52  ' 0207 43 11 319,OS 129,63 0  0207 43 15 282,64 109,20  0207 43 21 151,80 70,85  0207 43 23 167,12 67,90 0  No L 367/76 Official Journal of the European Communities 29 . 12. 90 CN code Sluice-gate price Levy Conventional rate of duty \ ECU/100 kg ECU/100 kg % 0207 43 25 186,29 66,57  0207 43 31 91,27 33,97 (2)  0207 43 41 63,18 23,52 (2)  0207 43 51 227,90 92,60 (2)  0207 43 53 181,86 61,91  0207 43 61 220,30 89,51 (2)  020743 63 170,84 58,16  0207 43 71 193,30 83,79 0  0207 43 81 280,82 104,52  0207 43 90 63,18 23,52  0207 50 10 ' 1 610,80 580,10 3 (3) 0207 50 90 161,47 60,10 10 0209 00 90 140,41 52,26  0210 90 71 1 610,80 580,10 3 0210 90 79 161,47 60,10 10 1501 00 90 168,49 62,71 18 1602 31 11 292,74 87,10 17 1602 31 19 308,90 114,97 17 1602 31 30 168,49 62,71 17 1602 31 90 98,29 36,58 17 1602 39 11 277,86 108,88 .  1602 39 19 308,90 114,97 17 1602 39 30 168,49 62,71 17 1602 39 90 98,29 36,58 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP/OCT countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by SO % within the limits of the quotas referred to in that Regulation. (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected.